On Motion for Rehearing.
The writer concurs in the disposition of this appeal made in the original *Page 442 
opinion herein by Associate Justice BLAIR; and in his conclusion that the voluntary subdivision rule originally announced by this court in December, 1933, and January, 1934 (see the several rule 37 cases reported in 68 S.W.2d 609-628, supra), should not and does not apply to instances where one in good faith acquires fee title to land in unproven territory; and such acquisition was not in contemplation of oil development. However, the writer does not construe the provisions of chapter 2, section 2, Acts 1932, 4th C.S. 42d Leg., as amended by Acts 1935, 44th Leg., c. 76, § 3, Vernon's Ann.Civ.St. art. 6014a, as limiting or governing the rules and regulations of the Railroad Commission in its administration of the conservation laws. I concur in the construction of these acts given by Chief Justice McClendon, in No. 8570, T. P. Nash et al. v. Shell Petroleum Corporation et al., Tex. Civ. App. ___ S.W.2d ___,1 this day decided. I deem it advisable to make this statement that there may be no misapprehension about the respective views of the different members of this court.
1 Rehearing pending at date of publication.